NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT

BRUNO ONE INC., and CARUSO                    )
BRUNO IVAN,                                   )
                                              )
              Appellants,                     )
                                              )
v.                                            )      Case No. 2D19-1152
                                              )
RESIDENTIAL MORTGAGE LOAN                     )
TRUST I, by US BANK NATIONAL                  )
ASSOCIATION, not in its individual            )
capacity but solely as legal title trustee,   )
                                              )
              Appellee.                       )
                                              )

Opinion filed September 16, 2020.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Hillsborough
County; Gregory P. Holder, Judge.

Gabriel Strine of Strine Legal Services,
PLLC, Tampa, for Appellants.

Chase A. Berger of Ghidotti-Berger LLP,
North Miami Beach, for Appellee.



PER CURIAM.


              Affirmed.


KHOUZAM, C.J., and BLACK, JJ., and CASE, JAMES, R., ASSOCIATE SENIOR
JUDGE, Concur.